DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of “the connecting groove radially passing through the respective heat dissipation member” must be shown or the feature(s) canceled from the claims 1 and 2.  No new matter should be entered.  It appears in figure 6B that the connecting groove (247a) is disclosed at an end of the heat dissipating member but not radially passing through the respective heat dissipation members.  Furthermore, the claimed subject matter of “the turbulent areas of each turbulent section being annularly stacked to protrude from an inner wall of each flow passage” must be shown or the features canceled from claim 6.  It does not appears in any figure that turbulent section being annularly stacked.  It all appears that the heat dissipation members are stacked on top of one another, which make the turbulent sections of each heat dissipation member stacks on top of one another as well. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The claimed subject matter of “the turbulent section being annularly stacked to protrude from an inner wall of each flow passage” in claim 6 is not described in the specificaiton.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the claimed subject matter of “the connecting groove radially passing through the respective heat dissipation member” render the scope of the claim indefinite since it is not clear whether applicant is claiming that the connecting groove is arranged in a circular shape since the limitation of “radially” is interpreted to be as in a radius direction.  Regarding claim 2, the claimed subject matter is already recited in claim 1, which does not further define the scope of the claim.  Therefore, it is not clear whether 
Furthermore, the limitation of “the grooves passing through the respective heat dissipation members in a lengthwise direction of the connecting groove at intervals” renders the scope of the claim indefinite since it is not clear whether applicant is claiming that the grooves passing through the respective heat dissipation member in the same lengthwise direction of the connecting groove and the grooves are spaced at an interval from one another or the grooves passing through the respective heat dissipating member along a lengthwise direction of the connecting groove at intervals. 
Regarding claim 6, the claimed subject matter of “the turbulent areas of each turbulent section being annularly stacked to protrude from an inner wall of each flow passage” renders the scope of the claim indefinite since the heat dissipation member, where the turbulent area are located on, are stacked on top of one another, it is not clear how the turbulent areas of each heat dissipation member is stacked in different way from heat dissipation member.
Claims 1-3,5 and 6 are further rejected as can be best understood by the examiner in which the term “radially”  is to be interpreted as at an end of the heat dissipation member as it show in the figure and annularly stacked is interpreted as stacked on top of one another as shown in the figures. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3,5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steven (US 2017/0299239A1).  Regarding claims 1 and 2, Steven discloses (figures 1-11) a water cooling heat dissipation structure (10) comprising a first plate ; a second plate (14 or 18); a plurality of heat dissipation members  (16) located between the first plate and the second plate and being stacked together to form a water cooling heat dissipation body, each of the heat dissipation members (16) having a plurality of grooves (46) extended there through, a plurality of turbulent areas (48) provided in the grooves and at least one connecting groove (42) communicating the grooves, the connecting groove radially passing through the respective heat dissipation members (disclosed at one of the heat dissipation member), the grooves (46) passing through the respective heat dissipation members in a lengthwise direction of the connecting groove at intervals (see figures 3 and 8), the turbulent areas (48) being solid structures disposed in the respective grooves (see figure 8), the grooves (46) of the heat dissipation members being stacked to form a plurality of flow passages (30), the turbulent areas (48) of the heat dissipation members being stacked to form a plurality of turbulent sections (48) located in the flow passages, the connecting grooves (42) being stacked to form a connecting passage (20,22), one side of the both the first and the second plates (18,14) being respectively attached to a top and a bottom side of the water cooling heat dissipation body to secure a top side and a bottom side of the flow passage (see figure 3); a first connecting portion provided on the first plate corresponding to the connecting passage (the portion of the first plate 18 that is above the inlet or outlet area, see figure 3); and a plurality of second connecting portions (portions of plate 18 that is above the microchannels 30) provided on the first plate corresponding to the flow passages (microchannels in figure 3).  Regarding claim 3, Steven discloses (figure 1) that the connecting passage (20) and the flow passages (30) arranged and normal to each other.
Regarding claim 5, Steven discloses (figure 10) that the turbulent area (48) of each heat dissipation member and the turbulent area of each adjacent heat dissipation member are directed in reverse and staggered directions and are stacked to form the multiple turbulent section in cross form (across the flow passage 30, perpendicular to the flow passage). Regarding the limitation of “reversed and staggered direction”, the examiner must interpret the limitation as broadly as it allows.  In this case, Steven discloses (figures 9 and 10) that the protrusions (48) of one heat dissipation member (40) is in a staggered position (not in alignment) with the protrusion (48) of the adjacent heat dissipation member.  Furthermore, the protrusions (48) of one heat dissipation member are arranged in a horizontal direction or across the flow path from left to right, wherein the reverse direction of horizontal of the adjacent heat dissipation member is also in a horizontal direction but from right to left.  Alternatively, Steven discloses (figure 10) that the protrusions (48) of one heat dissipation member (40) are in staggered relationship with the protrusion (48) of the adjacent heat dissipation member.  However, when one of the heat dissipation member is rotated 180 degrees, the protrusions (48) will be in alignment with the adjacent heat dissipation member. Therefore, the protrusions are also reasonably to read on the claimed limitation of “in reverse and staggered directions”. 
Regarding claim 6, Steven discloses (figure 8) that the turbulent areas (48) are protrusion bodies, the turbulent areas of each turbulent section being annularly stacked (stacked on top of another) to protrude from an inner wall of each flow passage. 

Allowable Subject Matter
Claim 4 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chomette et al. (US 2017/0261272A1) discloses a method for manufacturing a plate heat exchanger.
Schalansky (US 2014/0231055A1) discloses a heat exchanger produced from laminar elements.
Schalansky (US 2013/0213616A1) discloses a heat exchanger incorporating out of plane features.
Sugito et al. (US 2003/0037908A1) discloses a cooling apparatus.
Symonds (US 6,968,892) discloses a heat exchanger.
Matsushima et al. (US 2005/0126752A1) discloses an electronic apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763